Case 5:18-cv-01019-HE Document 24 Filed 12/26/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. CIV-1 8-1019-HE

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany) Marc Elias

was received by me on (date) 10/1 6/201 8

C1 I personally served the summons on the individual at (place)

on (date) ; or

C1 [left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date)

and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

OC — ces (date) 10/19/2018 _ ve

CO L returned the summons unexecuted because ; or

of Other (specify): | served Marc Elias on 10-1 g-2018 by serving attorney and authorized agent Natalie Rao.

Ms. Rao is an attorney from Latham & Watkins LLP who accepted on behalf of the defendant
at the location of: 700 13th St., NW, Washington, DC 20005

My fees are $ for travel and $

for services, for a total of $ 0.00

[ declare under penalty of perjury that this information is true.

 
  

Date; 10/29/2018

er's Signature

 

‘Harvey Jessup / Process Server
Printed name and title

1413 K St., NW 7th FI.
Washington, DC 20005

Server's address

Additional information regarding attempted service, etc:
40/26/2018 Case 5:18-cv-019:,.9-HEP, Reoument: 24ummiedbd2/ae/ bee LPageZief 2

Same Day Process <info@samedayprocess.com>

 

 

FW: 1 Summons for Perkins Coie LLP in Seattle
1 message

 

Carter Page <cpage@globalenergycap.com> Fri, Oct 26, 2018 at 5:56 PM
To: SDPS <info@samedayprocess.com>

Gentlemen,

When | first spoke with you early last week regarding the 4 Summonses for the DNC, Perkins Coie
LLP’s DC office, Marc Elias and Michael Sussmann, someone from your team had mentioned that
you would fill out the Court's official form in addition to those custom-SDP%S affidavits that sent me
earlier in the week. For example, please see attached — a sample for Perkins Coie LLP’s that the
NAPPS Member firm which helped me out in Washington State.

| realize that we are already near the close of business in DC today, but are those 4 one-pagers
something that you could please email to me once you're back in the office on Monday? You can
also find the 4 blanks in the 8 page Summons documents | sent you last week.

Thanks,
Carter

Carter Page, Ph.D.

Managing Partner

Global Natural Gas Ventures LLC
101 Park Ave, Suite 1300
Oklahoma City, OK 73102

Direct +1-405-825-0172

Fax  +41-405-825-0177

Mobile
cpage@globalenergycap.com

ana PROOF OF SERVICE-PERKINS COIE, LLP.pdf
492K

https://mail.google.com/mail/u/t /2ui=2&ik=dboc051d758jsver=XaBsfxTope8.en.&cbl=gmail_fe_181021.14_p1&view=pt&search=inbox&th=166b26146... q
